internal_revenue_service department of the washington dc contact person telephone number in reterence to t ep ra t3 date oct legend taxpayer a taxpayer b state company date i date - soin response to the aetter submitted on our authorized representative as supplemented by dated esentative request severai letter rulings under section in which you through your ernal revenue code the following facts and a resident of state c br taxpayer b rement arrangements iras at his death taxpayer a maintained two iras x and y with company died on date survived ns s estate was named the beneficiary of his iras x and y a beneficiary designation dated date of rovisions of taxpayer a’s last will and testament iras x w o m y r o f o c of th ouse who elects to o itled to receive wha d u revised code of state c provides that a ake against the will of her deceased t she would have received under the os page since taxpayer a died without children taxpayer b state c statute of descent and distribution as if the decedent had died intestate entitled under said sec_2106 c to one-half of the net estate of taxpayer a behalf that sec_2106 c does not require that the assets which constitute a deceased’s net estate be provided to an electing surviving_spouse on a pro_rata basis your authorized representative has asserted on your is taxpayer b intends to elect against the will of taxpayer a pursuant to said election taxpayer b of taxpayer a to which she will then become entitled will receive taxpayer a's ira x and his ira yy taxpayer b will then roll over the proceeds of said iras x and y into an ira set up and maintained in her name or dates upon which she receives a distribution or distributions of the proceeds of ira x and ira y the rollover s will occur within days of the date as part of the of the estate based on the above facts and representations you through your authorized representative request the following letter rulings that if taxpayer b elects against the will of taxpayer a and receives the proceeds of iras x and y she will be treated as the payee or distributee thereof for purposes of code sec_408 d that iras x and y will not be treated as inherited iras within the meaning of code sec_408 with respect to taxpayer b is eligible to roll over the distribution s that taxpayer b from iras x and y into an ira set up and maintained in her name pursuant to code sec_408 a i as long as the rollover s of such distribution s occur no later than the day proceeds that are distributed from taxpayer a’s iras x and y are received by taxpayer b or days following the day or days on which the ira and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which said distributions occur and the year in which said rollover s are timely made any portion of the amounts distributed from said ira x or said ira y and rolled over into an ira set up and maintained in taxpayer b’s name with respect to your ruling requests code sec_408 d provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 ost page code sec_408 d provides that sec_408 does not apply to requirements of sec_408 a a and d b a rollover_contribution if such contribution satisfies the code sec_408 d a i provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individuai not later than the 60th day after the day on which he receives the payment or distribution code sec_408 d c i provides in pertinent part that in the case of an inherited ira sec_408 d shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 d c tii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira thus pursuant to code sec_408 d c ii a if q a a-4 further provides in pertinent part that an sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interes in an ira as the beneficiary's own account a surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a a rather than these of sec_401 b election will be considered to have been made by a surviving_spouse if either of the following occurs account including any amounts that have been roiled over or transferred in accordance with the requirements of sec_408 d a into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 a b amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in distribution_requirements of sec_401 a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained above which are subject or deemed to be subject_to the any required amounts in the any additional the or q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased page spouse as her own makes said election methods by which a surviving_spouse so elects q a a-4 lists actions by which a surviving_spouse however o a a-4 does not provide the exclusive generally if the proceeds of a decedent's ira are payable to an estate and are paid to the executrix of the estate who then pays them to the decedent's surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira accordingly such surviving_spouse generally however the general_rule will not apply in a case where a surviving_spouse pursuant to the laws of the state of domicile of the deceased elects to take against the will of her deceased husband and pursuant to said election receives two iras of her deceased husband which she then timely rolls over into an ira set up and maintained in ner name in this case taxpayer b will elect pursuant to the laws of the state of domicile of taxpayer a at his death to take state c against the will of taxpayer a b will receive taxpayer a's iras x and y later than the day following the date receives taxpayer a’s iras x and y roll over said iras x and y into an ira set up and maintained in the name of taxpayer b under this set of facts the service will not apply the general_rule set forth above a result of said election taxpayer taxpayer b then will or dates on which she as no thus with respect to your ruling requests the service concludes as follows that if taxpayer b elects against the will of taxpayer a and receives the proceeds of iras x and y she will be treated as the payee or distributee thereof for purposes of code sec_408 d that iras x and y will not be treated as inherited iras within the meaning of code sec_408 with respect to taxpayer b that taxpayer b is eligible to roll over the distribution s from iras x and y into an ira set up and maintained in her name pursuant to code sec_408 d a i as long as the rollover s of such distribution s occur no later than the day on which the ira proceeds that are distributed from taxpayer a's iras x and y are received by taxpayer b or days following the day or days and that taxpayer b will not be required to include in her gross_income for federal_income_tax purposes for the year in which said distributions occur and the year in which said 62sb page rollover s are timely made distributed from said ira x or said ira y and rolled over into an ira set up and maintained in taxpayer b’s name any portion of the amounts this ruling letter is based on the assumption that iras x and y referenced herein either have complied or will comply with the requirements of code sec_408 at all times relevant thereto also assumes that taxpayer b’s rollover ira will comply with the requirements of code sec_408 at all times relevant thereto it this ruling is directed solely to the taxpayer who requested it of the code provides that it may not be used or sec_6110 cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours krause vi fon frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 2st
